EXHIBIT B


  mheller@sabety.net

  From:                              Yaakov Saks <ysaks@SteinSaksLegal.com>
  Sent:                              Tuesday, July 16, 2019 3:57 PM
  To:                                ted@sabety.net; David Force
  Cc:                                mheller@sabety.net
  Subject:                           RE: Adjournment of Pre Trial Conference Traynor v Hereafter



  We are pre discovery I am not sure how we could have proven liability yet, but this is not about the merits. I can offer
  7500- but need to know by 12 tomorrow. If there is a counter I could pass it on but unlikely to be accepted.

  Yaakov

  Yaakov Saks, Esq.
  Stein Saks, PLLC
  285 Passaic Street
  Hackensack, NJ, 07601
  P. (201) 282-6500 ext 101
  F. (201) 282-6501

  Stein Saks, PLLC

  From: ted sabety <ted@sabety.net>
  Sent: Tuesday, July 16, 2019 3:43 PM
  To: Yaakov Saks <ysaks@SteinSaksLegal.com>; David Force <dforce@SteinSaksLegal.com>
  Cc: mheller@sabety.net
  Subject: RE: Adjournment of Pre Trial Conference Traynor v Hereafter

  I have seen no evidence of liability under any of the statutes, but whats your number ?

  From: Yaakov Saks <ysaks@SteinSaksLegal.com>
  Sent: Tuesday, July 16, 2019 3:29 PM
  To: ted@sabety.net; David Force <dforce@SteinSaksLegal.com>
  Cc: mheller@sabety.net
  Subject: RE: Adjournment of Pre Trial Conference Traynor v Hereafter

  Ted,

  We are finalizing our responses to the motion tomorrow and nice that the Judge has oral argument so soon. My client
  though urged me to reach out and see if he were to make a revised much lower demand would your client entertain it.
  This is straight my client and not me even since I have done the work. Please advise asap.

  Thanks

  Yaakov

  Yaakov Saks, Esq.
  Stein Saks, PLLC
  285 Passaic Street

                                                               1
Hackensack, NJ, 07601
P. (201) 282-6500 ext 101
F. (201) 282-6501

Stein Saks, PLLC

From: Yaakov Saks
Sent: Wednesday, July 10, 2019 12:09 PM
To: 'ted@sabety.net' <ted@sabety.net>; David Force <dforce@SteinSaksLegal.com>
Cc: mheller@sabety.net
Subject: RE: Adjournment of Pre Trial Conference Traynor v Hereafter

That is fine by us. Please include David Force cc here on the emails.

Thanks

Yaakov

Yaakov Saks, Esq.
Stein Saks, PLLC
285 Passaic Street
Hackensack, NJ, 07601
P. (201) 282-6500 ext 101
F. (201) 282-6501

Stein Saks, PLLC

From: ted sabety <ted@sabety.net>
Sent: Wednesday, July 10, 2019 12:08 PM
To: Yaakov Saks <ysaks@SteinSaksLegal.com>
Cc: mheller@sabety.net
Subject: Adjournment of Pre Trial Conference Traynor v Hereafter

I suggest that in light of the court granting your request to file your opposition by July 17, that we ask the court to
adjourn the pre trial conference by two weeks. If you agree, please let me know. The deadline to file for adjournment is
today. If I don’t hear from you, I will assume it is not consented and will file the request by COB today.

Thanks




Ted Sabety

Sabety + Associates PLLC
733 Third Avenue, 15th Floor
New York, NY 10017

212 481 8686 ph
917 414 4833 cel
646.349.2782 fax


                                                             2
www.sabety.net


CONFIDENTIALITY NOTICE: This email and any attachments are for the exclusive and confidential use of
the intended recipient. If you are not the intended recipient, please do not read, distribute, or take action in
reliance upon this message. If you are not the intended recipient, any dissemination, distribution or copying is
strictly prohibited. If you have received this in error, please notify us immediately by return email and promptly
delete this message and its attachments from your computer system. We do not waive attorney-client or work
product privilege by the transmission of this message. Thank You!




                                                        3
